 Case 3:21-cv-12052-MAS-DEA Document 1 Filed 06/02/21 Page 1 of 6 PageID: 1




SUMNER LAW LLP
372 Andover Place
Robbinsville, New Jersey 08691
(914) 559-2966 telephone
(914) 992-7671 facsimile
Attorneys for Plaintiff

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                                  (TRENTON)
-----------------------------------------------------------x
COLTON G. RUGGIERI,

                                   Plaintiff,
                                                                Civil Action No.: 21-cv-12052
        -against-
                                                                COMPLAINT
CORPORAL MICHAEL DEUTCHMAN,
individually, and POLICE OFFICER JAMES
BOYLAN, individually,

                                    Defendants.
------------------------------------------------------------x

        Plaintiff, Colton G. Ruggieri, by way of Complaint against the Defendants, alleges:

                                      JURISDICTION AND VENUE

        1.       The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1983. This Court

has jurisdiction over Plaintiff’s federal civil rights claim pursuant to 28 U.S.C. § 1331 and § 1343.

        2.       Venue is proper under 28 U.S.C. § 1391 because the events giving rise to Plaintiff’s

claim occurred in this District and the parties reside in this District.

                                                   PARTIES

        3.       Plaintiff, Colton G. Ruggieri, is a resident of Freehold, County of Monmouth, State

of New Jersey.




                                                         1
 Case 3:21-cv-12052-MAS-DEA Document 1 Filed 06/02/21 Page 2 of 6 PageID: 2




        4.      At all times relevant to this Complaint, Defendant James Boylan was a police

officer employed by the Township of Franklin and acting in the course of his employment and

under color of state law. He is sued in his individual capacity.

        5.       At all times relevant to this Complaint, Defendant Corporal Michael Deutchman

was a police officer employed by the Township of Franklin and acting in the course of his

employment and under color of state law. He is sued in his individual capacity.

                                                    FACTS

        6.      On May 16, 2019, Defendant Police Officer James Boylan issued two traffic tickets

to Plaintiff Colton Ruggieri, the first for alleged careless driving in violation of N.J.S.A. § 39:4-

97 and leaving the scene of an accident in violation of N.J.S.A. § 39:4-129, arising out of an alleged

motor vehicle accident that occurred on May 2, 2019 at approximately 9:17 a.m. at or near the

intersection of of Easton Avenue and Walnut Avenue, in Somerset, New Jersey (the “Motor

Vehicle Accident”).

        7.      Officer Boylan initiated criminal proceedings against Plaintiff by issuance of the

two traffic tickets on May 16, 2019, and summoned Plaintiff to appear in the Franklin Township

Municipal Court on June 18, 2019.

        8.      Defendant Corporal Michael Deutchman authorized and approved Officer Boylan’s

issuance of the two traffic tickets to Plaintiff.

        9.      Officer Boylan authored a New Jersey Police Crash Investigation Report

concerning the Motor Vehicle Accident on or about May 2, 2019, and Defendant Corporal Michael

Deutchman reviewed and authorized filing of Officer Boylan’s report.

        10.     Officer Boylan investigated the Motor Vehicle Accident, and interviewed Kevin C.

Mack (“Mack”), the driver of one of the involved vehicles.




                                                    2
 Case 3:21-cv-12052-MAS-DEA Document 1 Filed 06/02/21 Page 3 of 6 PageID: 3




        11.    Officer Boylan reported that Mack reported to police that his white 2015 Nissan

Altima was struck in the rear by another vehicle, and the vehicle that stuck his Nissan left the scene

of the accident and drove away south bound on Easton Avenue.

        12.    Officer Boylan further reported that Mack advised that the vehicle that struck his

Nissan Altima was a black Audi that Mack believed to have a New Jersey license plate beginning

with “L9”.

        13.    Officer Boylan further reported that Mack advised that the driver of the black Audi

with New Jersey license plate beginning “L9” was a white, middle aged male with light blonde

hair.

        14.    Officer Boylan further reported that Mack called Franklin Township police

dispatch and reported the license plate of the vehicle that struck him to be “L97KTT”.

        15.    Officer Boylan reported that New Jersey license plate L97KTT came back as

registered to a blue Nissan.

        16.    Officer Boylan reported that “[a]nother NJ REG was later found better matching

the description. NJ REG: L97KKT…”

        17.    As of May 2, 2019, Plaintiff leased a black 2015 Mercedes Benz GLA bearing New

Jersey license plate L97KKT.

        18.    On May 2, 2019, Plaintiff drove his 2015 Mercedes Benz GLA bearing New Jersey

license plate L97KKT to the Jersey Strong gym located at 3681 U.S. 9 in Freehold, New Jersey.

Plaintiff worked out at the gym from approximately 8:55 a.m. to 10:15 a.m.

        19.    Plaintiff was never present in Somerset or Franklin Township on May 2, 2019, and

his vehicle was not present in Somerset or Franklin Township on May 2, 2019.




                                                  3
 Case 3:21-cv-12052-MAS-DEA Document 1 Filed 06/02/21 Page 4 of 6 PageID: 4




        20.    Plaintiff, nor his 2015 Mercedes Benz vehicle, were involved in the Motor Vehicle

Accident, or any motor vehicle accident on May 2, 2019.

        21.    Defendants did not receive and/or develop any information from any source

identifying Plaintiff as the driver of a vehicle involved in the Motor Vehicle Accident.

        22.    Defendants did not receive and/or develop any information from any source

identifying Plaintiff’s 2015 Mercedes Benz as being involved in the Motor Vehicle Accident.

        23.    Despite Plaintiff never driving or being present in Somerset or Franklin Township

on May 2, 2019, and despite Plaintiff not being involved in the Motor Vehicle Accident, and police

failing to develop any information that incriminated Plaintiff Defendants maliciously prosecuted

him by initiating criminal proceedings against him by issuance of the traffic summons on May 16,

2019.

        24.    Defendants lacked probable cause to issue the traffic summonses to Plaintiff.

        25.    Defendants initiated prosecution without probable cause to believe Plaintiff was

involved in the Motor Vehicle Accident.

        26.    The charges were improper, had no basis in fact, and were not supported by

probable cause.

        27.    As a result, Plaintiff suffered a loss of liberty by virtue of being summoned to

answer the improper traffic tickets in Franklin Township Municipal Court.

        28.    Plaintiff appeared in the Franklin Township Municipal Court to answer the

summonses on August 13, 2019.

        29.    On or about August 13, 2019, the charges against Plaintiff were entirely dismissed

and the dismissal constitutes a termination of the proceedings in Plaintiff’s favor.




                                                 4
 Case 3:21-cv-12052-MAS-DEA Document 1 Filed 06/02/21 Page 5 of 6 PageID: 5




                                    COUNT ONE
                                   42 U.S.C. § 1983
                    MALICIOUS PROSECUTION AGAINST DEFENDANTS
                             BOYLAN AND DEUTCHMAN

       30.        Plaintiff repeats and realleges each of the preceding paragraphs as if set forth at

length herein.

       31.        Defendants Boylan and Deutchman caused Plaintiff to be maliciously prosecuted,

in violation of Plaintiff’s rights guaranteed under the Fourth Amendment to the United States

Constitution and applicable to the States by way of the Fourteenth Amendment.

       32.        This prosecution was malicious as Defendants lacked probable cause to initiate

criminal proceedings against Plaintiff, and the proceedings terminated in favor of Plaintiff.

       33.        As a direct and proximate cause of Defendants’ actions, Plaintiff sustained

damages, including but not limited to deprivation of liberty, emotional distress, pain and suffering,

and attorneys’ fees and will continue to incur same.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks relief and judgment against the Defendants, including but

not limited to:

       1.         An award of compensatory damages and punitive damages based on the intentional

and malicious acts of Defendants;

       2.         An award of reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988, and costs of

suit and interest thereon; and

       3.         Any other award and equitable relief allowed under statute or pursuant to law or

the equitable and just powers of the Court to which Plaintiff is entitled.

                                          JURY DEMAND

       Plaintiff demands trial by jury of all issues in this action.



                                                   5
 Case 3:21-cv-12052-MAS-DEA Document 1 Filed 06/02/21 Page 6 of 6 PageID: 6




                            DESIGATION OF TRIAL COUNSEL

       Plaintiff designates Sonya M. Sumner, Esq., as trial counsel in this matter.

Dated: June 2, 2021
       Robbinsville, New Jersey

                                                     SUMNER LAW LLP


                                                     ________________________
                                                     Sonya M. Sumner
                                                     Attorneys for Plaintiff
                                                     372 Andover Place
                                                     Robbinsville, New Jersey 08691
                                                     (914) 559-2966
                                                     sonya.sumner@sumnerllp.com




                                                6
